An arbitration award may be vacated on the ground that the arbitrator “exceeded his power” (CPLR 7511 [b] [1] [iii]) but his determination will not be set aside on that ground unless it is “ ’completely irrational’ ” (Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, 582; see also, Matter of National Cash Register Co. [Wilson], 8 NY2d 377, 383). We conclude that, on this record, the arbitrator’s award cannot be said to be ” ’completely irrational’ ”. (Appeal from order of Supreme Court, Erie County, Francis, J. — vacate arbitrator’s award.) Present — Dillon, P. J., Denman, Green, Lawton and Davis, JJ.